                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 BRYAN KEITH BROWN,

                      Petitioner,

                     v.                           CAUSE NO.: 3:18-CV-396-JD-MGG

 WARDEN,

                     Defendant.

                                    OPINION AND ORDER

       Bryan Keith Brown, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing (ISP 18-03-0332) that was held on March 28,

2018, where the Disciplinary Hearing Body (DHB) found him guilty of Refusing to

Submit Sample for Testing in violation of B-203. As a result, he was sanctioned with the

loss of 90 days earned credit time.

       After Brown filed his petition, the finding of guilt and sanctions were vacated.

(ECF 15-1 at 1.) The Warden has filed a motion to dismiss because this case is now

moot. (ECF 15.) Brown did not file a response and the time for doing so has passed.

See N.D. Ind. L.R. 7-1(d)(2)(A). Regardless, the court cannot overturn the disciplinary

proceeding and restore his time because the Indiana Department of Correction has

already vacated the proceeding and restored his time. That is to say, Brown has already

won and there is no case left for this court to decide. Accordingly, this case must be

dismissed. See Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can challenge
prison disciplinary determination in habeas proceeding only when it resulted in a

sanction that lengthened the duration of his confinement).

      For these reasons, the motion (ECF 15) is GRANTED and the case is DISMISSED.

The clerk is DIRECTED to close this case.

      SO ORDERED on May 7, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
